Execution Version



MASTER SERVICES AGREEMENT
This Master Services Agreement (this “Agreement”), dated as of May 13, 2015, is
being entered into by and between WWE Studios, Inc., a Delaware corporation (the
“Master Servicer”), and WWE Studios Finance Corp., a Delaware corporation
(“WWESF”).
RECITALS
A.    Concurrently herewith, WWESF is entering into a Credit, Security and
Guaranty Agreement (as amended, restated, extended, supplemented or otherwise
modified, renewed or replaced in writing from time to time, the “Credit
Agreement”) among WWESF, WWESF’s subsidiaries that constitute Guarantors
thereunder, the Lenders from time to time a party thereto (the “Lenders”), Bank
of America, N.A., in its capacity as Administrative Agent thereunder (in such
capacity, the “Administrative Agent”) and as the L/C Issuer thereunder (in such
capacity, the “L/C Issuer”), and certain other Loan Documents related thereto,
pursuant to which the Lenders and the L/C Issuer have agreed to provide
financing for the purposes set forth in the Credit Agreement.


B.    WWESF, for itself and on behalf of the Guarantors, has requested that the
Master Servicer furnish certain management, overhead, administrative services
and operational functions to WWESF and the Guarantors (collectively with WWESF,
the “Service Entities”) in connection with (i) the development, production,
distribution and exploitation of existing and future Covered Products; and (ii)
the performance of their respective obligations under the Loan Documents, and
the Master Servicer has agreed to provide such services as more fully described
herein.


AGREEMENT
In consideration of the foregoing recitals, the mutual promises and covenants
set forth below and the transactions contemplated by this Agreement, the receipt
and sufficiency of which are acknowledged, the parties hereby mutually agree as
follows:
ARTICLE 1
DEFINITIONS
1.1    Definitions. Unless otherwise defined herein, capitalized terms used
herein (including the Recitals above) shall have the meanings set forth in the
Credit Agreement.
1.2    General Rules of Construction. For all purposes of this Agreement: (a)
pronouns of either gender or neuter will include, as appropriate, the other
pronoun forms; (b) the words “herein,” “hereof’ and “hereunder” and other words
of similar import refer to this Agreement as a whole and not to any particular
Section or other subdivision; (c) “or” is not exclusive; (d) “including” and
“includes” will be deemed to be followed by “but not limited to” and “but is not
limited to”, respectively; (e) “may not” is prohibitive and not permissive; (f)
“party” or “parties” refer to a party or parties to this Agreement unless
otherwise indicated; (g) any definition of or reference to any law, agreement,
instrument or other document herein will be construed as referring to such law,
agreement, instrument or other document as from time to time amended,
supplemented or otherwise

1





--------------------------------------------------------------------------------




modified; and (h) any definition of or reference to any statute will be
construed as referring also to any rules and regulations promulgated thereunder.
ARTICLE 2
SERVICES
2.1    Services.
2.1.1    Provision of Services by the Master Servicer. The Master Servicer will
provide to the relevant Service Entities, and such Service Entities will accept,
each of the following services, either through the Master Servicer’s own
resources, the resources of the Master Servicer’s non-Service Entity Affiliates,
or by the Master Servicer causing independent contractors to render such
services, all in accordance with and on the terms and conditions set forth in
this Agreement (collectively, the “Services”):
(a)    Financial Services. The Master Servicer shall furnish such accounts
receivable, accounts payable, bookkeeping and general accounting services as may
be respectively required from time to time by the Service Entities with respect
to their own operations and the Covered Products in which they have an interest,
including assisting the Service Entities to prepare and furnish all financial,
reporting and accounting services as may be required by the Service Entities
from time to time (including providing the Service Entities with the necessary
services relating to the preparation of all financial reports and accounting
information respectively required to be delivered by the Service Entities to the
Administrative Agent (and, as applicable, the Lenders) pursuant to the Loan
Documents, to counterparties under Distribution Agreements and Approved
Co-Financing Agreements, to any applicable unions or guilds and to third party
participants and third party vendors).
(b)    Tax Services. The Master Servicer shall furnish, and/or assist the
Service Entities in identifying, engaging and supervising the services of third
party providers to furnish, all treasury, tax, internal audit, compliance and
control services as may be required by the Service Entities from time to time in
connection with their operations and the Covered Products in which they have an
interest, including the services necessary to (i) prepare and file all federal
and state income and franchise returns, reports, statements and forms required
to be filed by any of the Service Entities with any Governmental Authority in
connection with their operations (“Returns”) and to otherwise act on behalf of
the Service Entities in connection therewith; and (ii) respond on behalf of any
of the Service Entities in connection with any audit or other similar proceeding
with respect to a Return of such Service Entity or any audit or other similar
proceeding in which any of the Service Entities is included as a party in
connection with their operations.
(c)    Business and Legal Affairs Services. The Master Servicer shall furnish,
and/or assist the Service Entities in identifying, engaging and supervising
outside legal counsel and business affairs personnel to furnish, such legal and
business affairs services as may be required in connection with the respective
obligations of the Service Entities under the Loan Documents, any Distribution
Agreements, Approved Co-Financing Agreements and other contracts with third
parties, and in connection with the development, production, financing,
acquisition, distribution and exploitation of each Covered Product (including
contract negotiation and drafting; contract

2





--------------------------------------------------------------------------------




administration services; and intellectual property law, trademark clearance and
registration support, script clearance support, and copyright report support)
(it being understood and agreed that the costs and expenses of production legal
counsel and business affairs personnel may be included in the Direct Negative
Costs of each Covered Product in connection with which such services are
rendered).
(d)    General Legal Services. The Master Servicer shall assist the Service
Entities in identifying, engaging and supervising such outside legal counsel as
may be required, if any, to furnish legal services in addition to those set
forth in Section 2.1.1(c) above, including in connection with the preparation
and filing of, and assistance with respect to, any reports to any Governmental
Authority and the supervision of the defense or prosecution of any litigation.
(e)    Risk Management Services. The Master Servicer shall (i) assist with the
requisition, solicitation, and procurement of insurance coverage for the Service
Entities and their respective operations (including, without limitation, the
insurance policies required under the Loan Documents), and each of their
members, managers and officers, and general business activities, and obtaining
quotes, and negotiating policy terms in connection therewith; (ii) act as
liaison between the Service Entities and insurance providers, claimants,
property owners, property managers, etc.; and (iii) assist with (A) filing
claims with insurance providers on behalf of the Service Entities; (B)
processing and monitoring all property and liability claims, including reports
to insurance carriers; and (C) administering settlement of insurance claims.
(f)    Office Services and Overhead. The Master Servicer shall furnish office
space, phone lines, facsimile machines, computer equipment, data processing and
transmission, information storage and retrieval, and such other general
administrative and office services as may be required by the Service Entities
from time in time solely in connection with their general operations.
(g)    Development Services. The Master Servicer shall furnish all customary
development services required from time to time to develop Covered Products for
possible production by the applicable Service Entities, including:
(i)    Identifying and selecting certain motion picture and television projects,
properties, ideas and materials (which may include certain pre-existing
properties already owned or controlled by the Master Servicer) for development
and arranging for the applicable entity to acquire rights in and to such
properties;


(ii)    Evaluating writing samples and engaging writers to write treatments,
screenplays, teleplays, revisions, polishes, etc., as applicable, and
scheduling, coordinating, and supervising the performance of each such writer’s
services;


(iii)    Consulting on story ideas and character development with the writer(s)
of the screenplays and providing advice and suggestions regarding the
development of the characters, story lines, and themes thereof;


(iv)    Assisting and providing supervision of the development of a budget and
production schedule for the production of each Covered Product that will be
produced by a

3





--------------------------------------------------------------------------------




Service Entity and such location scouting, location reporting, and location
photography as may be required in connection therewith; and


(v)    Undertaking other customary development and preproduction activities,
including identifying creative talent (e.g., directors, performers and other
production personnel) who may be engaged if a development project is ultimately
produced by a Service Entity.


For the avoidance of doubt, as between the parties, the Master Servicer will own
and control all rights in and to each development project until such time (if
ever) that a development project is set for production, financing or acquisition
as a Covered Product and Transferred to the Service Entities, as contemplated by
Section 3.1 below; it being understood and agreed that no development project
for a feature-length motion picture or a scripted television program funded in
whole or in part by the Master Servicer shall be Transferred to the Parent (or
any subsidiary thereof) for the purpose of producing such project outside of the
Credit Parties without the Administrative Agent’s prior written approval, which
approval may be exercised by the Administrative Agent in its sole discretion,
unless otherwise expressly permitted under the Credit Agreement (e.g., pursuant
to Section 6.10 thereof).


(h)    Production Services.
(i)    Service Entity Acting as Lead Studio. In connection with any Covered
Product for which a Service Entity is acting as the “lead studio”, the Master
Servicer shall form a single-purpose subsidiary of the Borrower whose sole
purpose shall be to produce, complete and deliver such Covered Product (a
“PSC”). Such PSC shall enter into a production services agreement with the
Borrower or other applicable Service Entity for the applicable Covered Product
(pursuant to which such Service Entity shall engage such PSC to produce,
complete and deliver such Covered Product), which shall be in customary form and
shall provide (among other things) (A) that all results and proceeds of such
PSC’s services (including the results and proceeds of third Persons engaged by
such PSC) are deemed to be a work-made-for-hire for the applicable Service
Entity prepared within the scope of such PSC’s employment and/or as a work
specifically ordered and/or commissioned by the applicable Service Entity for
use in an audio-visual work in accordance with United States copyright law, and
therefore, the applicable Service Entity shall be the author and exclusive
copyright owner of such results and proceeds for all purposes throughout the
universe in perpetuity; and (B) for such PSC to grant a security interest to the
applicable Service Entity in all of such PSC’s personal property as security for
such PSC’s obligations under its production services agreement. The Master
Servicer shall assist each PSC (in consultation with the applicable Service
Entity) in identifying and engaging personnel to furnish services, facilities,
equipment and materials necessary to enable such PSC to produce, complete and
deliver the relevant Covered Product and to otherwise fulfill such PSC’s
obligations under the production services agreement and any other agreements
relating to the production, completion and delivery of such Covered Product, and
the Master Servicer shall furnish supervisory services over such personnel as
are engaged by the PSC to produce such Covered Product.


(ii)    Service Entity Not Acting as Lead Studio. In connection with any Covered
Product for which a Service Entity is not acting as the “lead studio”, the
Master Servicer

4





--------------------------------------------------------------------------------




shall oversee and assist the relevant Service Entity with exercising any
approval or other rights it may have with respect to the production of such
Covered Product under the applicable Approved Co-Financing Agreement(s) and
other third party agreements relating to such Covered Product (in each case, as
and to the extent that a Service Entity has control over, or any approval or
other rights with respect to, the production of such Covered Product).


(i)    Acquisition and Financing Services. The Master Servicer shall provide all
services to the Service Entities that the Master Servicer determines in its
commercially reasonable good faith business judgment are necessary, desirable or
appropriate to acquire Covered Products, including, without limitation,
(i) evaluating potential pictures and television projects for acquisition and/or
financing, including attending screenings, festivals and sales markets and
meeting with foreign sales agents and other representatives and individuals;
(ii) negotiating to acquire rights to, or to finance, potential pictures or
television projects; and (iii) negotiating, on behalf of the applicable Service
Entities, acquisition agreements, rights agreements, financing agreements and
other contracts with respect to the acquisition or financing of potential
pictures and television projects.
(j)    Marketing and Distribution Services. The Master Servicer shall assist the
Service Entities in connection with the marketing, distribution and other
exploitation of each Covered Product. Such services shall include, without
limitation, supervision and control over the creative marketing and advertising
campaign for the initial theatrical release (if applicable) and initial video
release of each applicable Covered Product as the same is executed by the North
American or worldwide distributor of any such Covered Product, as the case may
be, as well as the theatrical (if applicable) and video distribution expense
budget for each applicable Covered Product. The Master Servicer shall also
supervise the services of any third party international sales agent handling the
distribution of each applicable Covered Product outside of the United States,
including monitoring the international release of each applicable Covered
Product and the administration and management of all agreements with
international distributors, including the collection and payment of all amounts
due under such agreements.
2.1.2    Services Performed by Others. Nothing in this Agreement will prevent
the Master Servicer from using third parties to perform all or any part of the
Services agreed to be furnished by the Master Servicer hereunder, as determined
by the Master Servicer in its commercially reasonable good faith business
judgment. The Master Servicer will remain fully responsible for the performance
of its obligations under this Agreement in accordance with its terms, including
any obligations that the Master Servicer performs through third parties.
2.1.3    Services Non-Exclusive. The Services shall be rendered to the Service
Entities by the Master Servicer on a non-exclusive basis as an independent
contractor, but subject in all cases to the commitments of the Service Entities
pursuant to the Loan Documents (including the “no adverse selection” provisions
of the Credit Agreement).
2.1.4    Standard of Care. The Master Servicer will exercise its commercially
reasonable good faith business judgment in providing the Services and will in
any event exercise the same care and skill it exercises in performing similar
services for itself. The Master Servicer agrees that it shall not take any
willful action or willfully omit to take any action that causes any of the
Service

5





--------------------------------------------------------------------------------




Entities to breach (a) any of the representations, warranties or affirmative or
negative covenants contained in Article V, VI and VII of the Credit Agreement or
(b) the obligations of WWESF under Section 2.04(b) of the Credit Agreement;
provided, that the Master Servicer shall have no liability under this sentence
unless such willful action or willful omission by the Master Servicer (i)
impairs the Collateral or the existence of any Service Entity and (ii) results
in actual damages to a Secured Party.
2.1.5    Producer Fees, Etc. Until the Termination Date under the Credit
Agreement has occurred, the Master Servicer shall remit (or cause to be
remitted) to the Collection Account all producer fees, co-financing fees and
other consideration to which the Master Servicer or any of its non-Service
Entity Affiliates is (or becomes) entitled with respect to any Covered Product
(other than the MS Overhead Fee or any other payments or expenses described
herein and expressly permitted under the Credit Agreement, including, but not
limited to, the payment for actual services provided by the Master Servicer or a
non-Service Entity Affiliate for a Covered Picture that would be otherwise
performed by a third party and the reimbursement for actual, out-of-pocket
development expenses).
2.2    Annual Overhead Fee. In consideration of the Master Servicer rendering
the Services in accordance herewith and the payment by the Master Servicer to
non-Affiliate third-parties of certain amounts in connection with the Services,
so long as the Master Servicer is not in material, uncured breach or default
under this Agreement, the Master Servicer shall be entitled to receive from
WWESF an annual overhead fee (the “MS Overhead Fee”) in an amount equal to
$2,500,000 per year. The initial yearly MS Overhead Fee shall be due and payable
to the Master Servicer on the Closing Date, and each subsequent MS Overhead Fee
shall be due and payable to the Master Servicer on each anniversary of the
Closing Date.
2.3    Accounting Records and Information Rights. Books of account in respect of
the Covered Products (the “Accounting Records”) shall be kept at the Master
Servicer’s office in the United States where generated or customarily kept, for
as long as such Accounting Records are customarily retained by such office and
in the form customarily maintained by the Master Servicer; provided, that the
Master Servicer (or its designee) shall in any event maintain such Accounting
Records until the date that is two (2) years following the Termination Date.
WWESF (and/or the Administrative Agent on its behalf) shall have the right, at
the expense of WWESF, but not more than once per year (with no such limitation
on the number of audits while an Event of Default is continuing), to audit the
Accounting Records in order to verify any financial information provided by the
Master Servicer to the Service Entities related to one or more Covered Products.
In connection therewith, upon at least five (5) Business Days prior written
notice, WWESF (and/or the Administrative Agent) shall be entitled to examine
(during business hours) all books, records and documents (including computer
tapes, disks and electronic files) in the possession or under the control of the
Master Servicer and any of its non-Service Entity Affiliates relating to the
foregoing. The Master Servicer shall (and shall cause each non-Service Entity
Affiliate to) cooperate with such audit, and shall endeavor to minimize the cost
thereof by causing Accounting Records with respect to the audited Covered
Product(s) to be made available at one (1) office located in the City of Los
Angeles, if reasonable and practicable. Any such audit shall be conducted in
such manner so as to minimize disruption of the Master Servicer’s normal
business activities. The Master Servicer shall use

6





--------------------------------------------------------------------------------




commercially reasonable efforts to respond to reasonable requests for
information and questions submitted to the Master Servicer by WWESF (and/or the
Administrative Agent) relating to the fulfillment of the Master Servicer’s
obligations under this Agreement.
2.4    Indemnification. The Master Servicer agrees to indemnify, defend and hold
each Service Entity and its successors and assigns and officers, directors,
contractors, employees, shareholders, representatives and agents (collectively,
the “Service Entity Indemnified Parties”) harmless against and from any and all
claims, losses, damages, charges, liabilities, obligations and expenses
(including reasonable out-of-pocket attorneys’ fees and expenses) (collectively,
“Losses”) suffered or sustained by a Service Entity Indemnified Party relating
to or arising from (a) any default by the Master Servicer, any of its
non-Service Entity Affiliates or any third party engaged by (or on behalf of)
the Master Servicer to perform any of the Services in the observance or
performance of any such Person’s agreements contained in this Agreement or in
any other agreement or document executed by any such Person pursuant hereto or
thereto; or (b) the breach by the Master Servicer, any of its non-Service Entity
Affiliates or any third party engaged by (or on behalf of) the Master Servicer
to perform any of the Services of any representation, warranty or covenant made
by any such Person herein or therein; provided, that (i) the Master Servicer
shall not so indemnify any Service Entity Indemnified Party for any Loss of such
Service Entity Indemnified Party to the extent that such Loss arises from the
negligence or willful misconduct of such Service Entity Indemnified Party and
(ii) all payments to be made by the Master Servicer pursuant to this Section
shall be net of any applicable insurance recoveries. The provisions of this
indemnity shall run directly to, and be enforceable by, each Service Entity
Indemnified Party and shall survive the termination of this Agreement.
ARTICLE 3
TRANSFER OF COVERED PRODUCTS
3.1    Transfer of Covered Products. At such time as the Master Servicer or any
of its non-Service Entity Affiliates initially sets a Covered Product for
production, financing or acquisition (but in no event later than the completion
of principal photography (or the acquisition, as applicable) thereof), (a) the
Master Servicer will, and will cause each of its non-Service Entity Affiliates
that holds any right, title or interest therein to, sell, transfer, assign, set
over and otherwise convey (“Transfer”) to a Service Entity, and such Service
Entity shall acquire, accept, purchase and receive from the Master Servicer and
such non-Service Entity Affiliates, all of such assigning entities’ respective
right, title and interest in and to such Covered Product free and clear of any
and all Liens other than those that constitute Permitted Encumbrances; (b) such
Service Entity shall assume the Assumed Obligations (as defined below) in
accordance with Section 3.2 below; and (c) concurrently with such Transfer, the
Service Entities shall reimburse the Master Servicer for its actual,
third-party, out-of-pocket development costs relating to, and included in the
budget of, such Covered Product upon presentation of reasonable supporting
documentation therefor. In connection therewith, the applicable assignor(s)
shall execute and deliver to such Service Entity an instrument of transfer in
substantially the form of Exhibit A hereto (an “Instrument of Transfer”).
Notwithstanding the foregoing and for the avoidance of doubt, the Transfer
obligations described in this Section 3.1 shall not apply to any Picture or
Television Product initially developed or acquired

7





--------------------------------------------------------------------------------




by Parent so long as such Picture or Television Product was not at any time
developed by the Master Servicer or its subsidiaries.
3.2    Assumed Obligations.
3.2.1    Obligations of WWESF. Concurrently with the Transfer of each Covered
Product to a Service Entity as contemplated by Section 3.1 above (each, a
“Transferred Product”), WWESF shall (or, if such assignee is not WWESF, WWESF
shall cause the applicable Service Entity assignee to) (i) assume all of the
obligations then existing or thereafter arising with respect to such Transferred
Product; (ii) execute in its own name, and perform all obligations under, any
agreements reasonably necessary to effectuate the Transfer of the applicable
assets and assumption of liabilities relating to such Transferred Product
(collectively, the “Assumed Obligations”); and (iii) reimburse the Master
Servicer for the costs actually paid by the Master Servicer in connection with
the Transferred Picture in accordance with Section 3.1 above. The Assumed
Obligations shall include, without limitation, all obligations to pay for any
remaining costs of production of such Transferred Picture (if applicable) and
any royalties, residuals, sales and other commissions, participations and other
payments to third Persons relating to such Transferred Product.
3.2.2    Obligations of the Master Servicer. The Master Servicer shall have no
obligation to pay or perform any Assumed Obligations with respect to any
Transferred Product (other than the Services that the Master Servicer has
expressly agreed to perform on the applicable Service Entity’s behalf in
accordance with and pursuant to this Agreement).
3.2.3    Pre-Transfer Date Agreements. The Transfer by the applicable
non-Service Entity Affiliate(s) (and/or the Master Servicer) to a Service Entity
of the applicable assets relating to a Covered Product (as contemplated by
Section 3.1 above) is expressly subject to the provisions and rights of other
third Persons under, and shall include as part of such assets the rights and
obligations of the applicable non-Service Entity Affiliate(s) (and/or the Master
Servicer) under, any agreements relating to such assets entered into prior to
the date (the “Transfer Date”) on which such Covered Product is Transferred to
the relevant Service Entity in accordance with the terms of this Agreement.
3.3    Ownership Rights.
3.3.1    Ownership Rights of Service Entity. The applicable Service Entity
assignee with respect to each Transferred Product will be entitled to all
incidents, benefits, obligations and risks of ownership of such Transferred
Product, including, without limitation, the exclusive right to sell, Exploit and
otherwise transfer and dispose of such Transferred Product (subject to the
rights of third Persons that are included in the Assumed Obligations for such
Transferred Product). In connection with each Transfer of a Covered Product to a
Service Entity pursuant to this Agreement, the applicable non-Service Entity
Affiliate(s) (and/or the Master Servicer) that effectuates such Transfer
(i) shall relinquish all power to sell, pledge, assign, Transfer, license or
otherwise Exploit such Transferred Product and shall have no further obligation
to the applicable Service Entity with respect to such Transferred Product (other
than (A) those obligations that the Master Servicer has agreed to perform or
satisfy on a Service Entity’s behalf in accordance with and pursuant to this
Agreement and (B) honoring any and all representations and warranties granted
hereunder in favor of the Service Entities relating to such Transferred
Product); and (ii) shall have no right or obligation under this

8





--------------------------------------------------------------------------------




Agreement, by implication or otherwise, to repurchase from the relevant Service
Entity any such Transferred Product or to rescind or otherwise retroactively
effect any purchase of any Transferred Product after the Transfer thereof.
“Exploit” means, with respect to a given Transferred Product, to cause the
exhibition, distribution, reproduction, subdistribution, transmission, display,
broadcast, performance, dissemination, publication, promotion, publicizing,
advertising, reproduction, rental, leasing, subleasing, selling, licensing,
sublicensing, transfer, disposal of, commercializing, marketing, usage, trading
in, turning to account, dealing with and in and otherwise exploiting such
Transferred Product by any and all means, methods, processes, media devices and
delivery systems of every kind or character, whether now known or hereafter
created.
3.3.2    Ownership of Results and Proceeds of the Services. As between the
Master Servicer and the Service Entities, the applicable Service Entity (and its
successors and assigns) shall own the results and proceeds of all Services
rendered in connection with each Transferred Product, in whatever stage of
creation or completion; it being understood that the results and proceeds of the
Services (including, without limitation, the services of any of the Master
Servicer’s employees, officers, directors and independent contractors engaged by
the Master Servicer who are involved in rendering such services) shall be deemed
a work-made-for-hire for the applicable Service Entity prepared within the scope
of the Master Servicer’s employment and/or as a work specifically ordered and/or
commissioned by the applicable Service Entity for use in an audio-visual work in
accordance with United States copyright law, and therefore, the applicable
Service Entity shall be the author and exclusive copyright owner of such results
and proceeds for all purposes throughout the universe in perpetuity. Upon the
reasonable request of WWESF, the Master Servicer shall deliver to WWESF
confirmation of the foregoing in customary form signed by the individual(s)
providing such Services in accordance with customary industry practice. To the
extent necessary to vest all of the foregoing rights in the applicable Service
Entity, the Master Servicer hereby grants, assigns, sells, transfers and sets
over to the applicable Service Entity and its successors and assigns all of the
Master Servicer’s right, title and interest of every kind or nature without
limitation which the Master Servicer may have or hereafter acquire in the
results and proceeds of the Services (including, without limitation, the
services of any of the Master Servicer’s employees, officers, directors and
independent contractors engaged by the Master Servicer who are involved in
rendering such services). The Master Servicer agrees that, in connection with
any enforcement of its rights and remedies hereunder, it shall not be entitled
to injunctive or other equitable relief against any Service Entity which seeks
to enjoin development, production, distribution or exploitation of any Covered
Product, all of which remedies are hereby irrevocably waived by the Master
Servicer.
3.3.3    Ownership Rights of WWESF. For the avoidance of doubt, and
notwithstanding anything to the contrary contained in this Agreement or any of
the other Transaction Documents, WWESF shall have no right, title or interest of
any kind or nature in or to the assets owned or controlled by the Master
Servicer and/or any non-Service Entity Affiliate (including, without limitation,
any development properties) until such time, if ever, that such assets are
Transferred to a Service Entity in accordance with the terms and conditions of
this Agreement (although the Master Servicer agrees that they shall be so
Transferred as and when required by Section 3.1 above).

9





--------------------------------------------------------------------------------




ARTICLE 4
REPRESENTATIONS, WARRANTIES AND COVENANTS OF
THE MASTER SERVICER
4.1    Representations and Warranties. The Master Servicer hereby represents and
warrants to WWESF as follows:
4.1.1    Existence, Qualification and Power. The Master Servicer (a) is duly
incorporated, validly existing and in good standing under the Laws of State of
Delaware; (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under this Agreement and consummate the transactions
contemplated hereby; and (c) is duly qualified and is licensed and in good
standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license.
4.1.2    Authorization; No Contravention. The execution, delivery and
performance by the Master Servicer of this Agreement have been duly authorized
by all necessary corporate action, and do not and will not: (a) contravene the
terms of its Organization Documents; (b) conflict with or result in any breach
or contravention of (i) any Contractual Obligation to which the Master Servicer
is a party or affecting the Master Servicer or its properties in any material
respect, or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which the Master Servicer or its property is
subject in any material respect; or (c) violate any Law.
4.1.3    Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, the Master Servicer of this Agreement or for the consummation of the
transactions contemplated hereby, other than authorizations, approvals, actions,
notices and filings which have been duly obtained.
4.1.4    Binding Effect. This Agreement has been, and each other document
executed by the Master Servicer pursuant hereto or in connection herewith, when
delivered hereunder, will have been, duly executed and delivered by the Master
Servicer. This Agreement constitutes, and each other document executed by the
Master Servicer pursuant hereto or in connection herewith will constitute, a
legal, valid and binding obligation of the Master Servicer, enforceable against
it in accordance with its terms, subject, as to the enforcement of remedies, to
applicable Debtor Relief Laws and to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
4.1.5    No Proceedings. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Master Servicer after due and
diligent investigation, threatened in writing, at law, in equity, in arbitration
or before any Governmental Authority, by or against the Master Servicer or
against any of its properties or revenues that (a) purport to adversely affect
this Agreement or the consummation of the transactions contemplated hereby, or
(b) either individually or in the

10





--------------------------------------------------------------------------------




aggregate, if determined adversely, could reasonably be expected to have a
material adverse impact upon the Master Servicer and its operations.
4.1.6    Compliance with Laws. The Master Servicer is in compliance in all
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or (b)
the failure to comply therewith, either individually or in the aggregate, could
not reasonably be expected to have a material adverse impact upon the Master
Servicer and its operations.
4.1.7    No Investment Company. The Master Servicer is not and is not required
to be registered as an “investment company” under the Investment Company Act of
1940, as amended.
4.1.8    Transferred Products. As of the relevant Transfer Date with respect to
each Transferred Product:
(a)    Title. Except for any Permitted Encumbrances and subject to applicable
third party contractual obligations, the Master Servicer and/or its non-Service
Entity Affiliates that executes such Instrument of Transfer owns or has a
license to use the Transferred Assets (as defined therein) relating to such
Transferred Product and no such Transferred Assets have been sold, transferred,
assigned or pledged by the Master Servicer or such non-Service Entity Affiliates
to any Person other than the applicable Service Entity.
(b)    No Infringement. No element of such Transferred Product, nor any part
thereof, violates or infringes any trademark, copyright, patent, agreement,
personal, private, property or privacy right or “moral rights of authors” or any
other right of, or slander, defame or liable, any Person.
(c)    Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Master Servicer after due and diligent
investigation, threatened in writing, at law, in equity, in arbitration or
before any Governmental Authority, by or against or affecting such Transferred
Product.
(d)    All Rights. All of Master Servicer’s and/or its non-Service Entity
Affiliates’ rights in and to such Transferred Product are being Transferred to
the applicable Service Entity on the applicable Transfer Date.
(e)    Existing Agreements. Schedule 1 to the Instrument of Transfer relating to
such Transferred Product sets forth a complete list of all existing agreements
entered into by the Master Servicer and each of its non-Service Entity
Affiliates with respect to such Transferred Product prior to its Transfer Date,
a true and complete copy of each such agreement has been provided to the
applicable Service Entity by the Master Servicer, each such agreement is in full
force and effect, and no material default of the Master Servicer or the
applicable non-Service Entity Affiliate exists thereunder.



11





--------------------------------------------------------------------------------




4.2    Covenants. Until the Termination Date under the Credit Agreement has
occurred, the Master Servicer agrees that it will:
4.2.1    Continuing Services. Furnish the Services and perform all of its other
obligations under this Agreement, regardless of (i) any breach by WWESF of any
of its agreements hereunder (including any failure to pay any amounts to the
Master Servicer); or (ii) the occurrence of any Event of Default under the
Credit Agreement.
4.2.2    Preservation of Existence. (i) Preserve, renew and keep in full force
and effect its existence and take all reasonable action to maintain all rights,
privileges and franchises necessary or desirable to protect the validity and
enforceability of this Agreement and each other agreement and document executed
by the Master Servicer pursuant hereto or in connection with this Agreement, any
other Loan Documents to which the Master Servicer is a party, if any, and each
other instrument or agreement necessary or appropriate to the proper
administration of this Agreement and the transactions contemplated hereby; and
(ii) continue as the primary operating subsidiary of the Parent for the
development and production of feature-length motion pictures and a significant
operating subsidiary of the Parent for the development and production of
scripted television programs; it being acknowledged that Parent and its
non-Credit Party Affiliates currently develop and produce a significant number
of media productions (including multiple wrestling programs, scripted
television, etc.) as of the date hereof and this provision is not intended to
limit such parties from continuing to so develop and produce media productions
so long as such parties do not circumvent or frustrate the purposes and intent
of this Agreement and the Credit Agreement.
4.2.3    Notice of Material Events. Notify WWESF promptly if an executive
officer of the Master Servicer obtains actual knowledge of any pending or
threatened litigation, investigation, claim or proceeding affecting the Master
Servicer that could reasonably be expected to result in a material adverse
impact upon the operations of the Master Servicer.
4.2.4    Compliance with Laws. Comply with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it, the Services provided
by it hereunder, or to its business or property, except in such instances in
which: (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (b)
the failure to comply therewith could not reasonably be expected to have a
material adverse impact upon the operations of the Master Servicer.
ARTICLE 5
MISCELLANEOUS
5.1    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Master Servicer and each Service Entity and their respective
successors (whether by merger, consolidation or otherwise) and assigns. The
provisions of this Agreement are for the benefit of the Master Servicer, each
Service Entity, the Secured Parties and their respective successors and assigns,
and nothing in this Agreement, whether express or implied, shall be construed to
give to any other Person any legal or equitable right, remedy or claim under or
in respect of this Agreement or any covenants, conditions or provisions
contained herein, except as provided in the last sentence of this Section 5.1.
The Master Servicer agrees that it will not assign or transfer all or any
portion

12





--------------------------------------------------------------------------------




of its rights or obligations hereunder without the prior written consent of
WWESF and (until the Termination Date under the Credit Agreement has occurred)
the Administrative Agent.
5.2    Third Party Beneficiaries. The Master Servicer acknowledges and agrees
that the execution of this Agreement is a condition precedent, and a material
inducement, to the Administrative Agent, the L/C Issuer and the Lenders entering
into the Credit Agreement and the other Loan Documents, and acknowledges that
the Administrative Agent, the L/C Issuer and the Lenders are relying on the
Master Servicer to provide the Services, and that this Agreement constitutes a
material Transaction Document. The Master Servicer understands that WWESF will
grant the Administrative Agent (for the benefit of the Secured Parties) a
security interest in its rights under this Agreement as security for the
Obligations. The Master Servicer hereby consents to the grant of such security
interest and, in connection therewith, agrees that (in each case, until the
Termination Date under the Credit Agreement has occurred) the Secured Parties
are express third party beneficiaries of this Agreement and that the
Administrative Agent, on behalf of the Secured Parties, shall be entitled to
enforce the rights and remedies of WWESF under this Agreement during the
existence of any Event of Default. (For clarity, the Master Servicer is not, and
shall not be, required to grant a security interest in any of its assets other
than the Pledged Borrower Collateral as a result of it entering into this
Agreement or WWESF entering into the Credit Agreement.) Nothing herein shall in
any way limit any of the commitments undertaken by the Master Servicer or any
Service Entity in any other Loan Document to which such Person is a party.
5.3    Further Assurances. From time to time, each party will use its
commercially reasonable efforts to take or cause to be taken, at the cost and
expense of the requesting party, such further actions as may be reasonably
necessary to consummate or implement the transactions contemplated hereby or to
evidence such matters. Without limiting the generality of the foregoing, the
Master Servicer shall execute all further documents consistent herewith that
WWESF may reasonably request or as may be required to protect, evidence, renew
and/or continue the applicable Services Entity’s ownership rights in the
applicable Transferred Product, each in form and substance satisfactory to the
Master Servicer and WWESF.
5.4    Entire Agreement. This Agreement contains the entire agreement between
the parties with respect to the subject matter hereof, supersedes all previous
agreements, negotiations, discussions, writings, understandings, commitments and
conversations with respect to such subject matter and there are no agreements or
understandings between the parties with respect to such subject matter other
than those set forth or referred to herein or therein.
5.5    Severability of Provisions. If any provision of this Agreement or the
application thereof to any Person or circumstance is determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions hereof or the application of such provision to Persons or
circumstances or in jurisdictions other than those as to which it has been held
invalid or unenforceable, will remain in full force and effect and will in no
way be affected, impaired or invalidated thereby, so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner adverse to any party. Upon such determination, the parties will negotiate
in good faith in an effort to agree upon a suitable and equitable replacement
provision to effect the original intent of the parties under this Agreement.

13





--------------------------------------------------------------------------------




5.6    Waiver. Waiver by any party of any default by the other party of any
provision of this Agreement will not be deemed a waiver by the waiving party of
any subsequent or other default, nor will it prejudice the rights of the other
party.
5.7    Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF CALIFORNIA WITHOUT REFERENCE TO ITS
CONFLICT OR CHOICE OF LAW PRINCIPLES.
5.8    Jurisdiction. Except as otherwise provided in Section 5.9, any legal
action or proceeding with respect to this Agreement or any other agreement,
document or other instrument executed in connection herewith may be brought in
the courts of the state of California in Los Angeles County, California, or in
the federal courts of the United States for the Central District of California,
and, by execution and delivery of this Agreement, each party hereto irrevocably
submits to each such jurisdiction. Each party hereto irrevocably waives any
objection which it may now or hereafter have to the venue of any suit, action or
proceeding, arising out of or relating to this Agreement or any other agreement,
document or other instrument executed in connection herewith brought in the
courts of the state of California in Los Angeles County, California, or in the
federal courts of the United States for the Central District of California, and
hereby further irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
5.9    Reference Provision.
5.9.1    All controversies, claims, disputes, causes of action and
counterclaims, including any claim based on or arising from an alleged tort,
(each, a “Claim”) arising out of or relating to this Agreement or any other
agreement, document or other instrument executed in connection herewith, which
Claim is not settled within ten (10) calendar days after the date on which any
party gives notice to all other parties to this Agreement that a Claim exists
(the “Claim Date”) shall be resolved pursuant to the provisions for reference
and trial by referee (without jury) set forth in Section 638 et seq. of the
California Code of Civil Procedure (the “CCP”), or their successor sections. The
reference proceeding herein contemplated shall be the exclusive remedy for the
resolution of any Claim (including, but not limited to, whether or not any Claim
is subject to reference hereunder). Except as set forth above, each of the
parties hereby absolutely, irrevocably and unconditionally waives (i) its rights
to initiate any legal proceedings against the other party(ies) in any court or
jurisdiction other than the Superior Court of Los Angeles (the “Court”) and (ii)
trial by jury with respect to any Claim. The referee (“Referee”) shall be a
retired Judge of the Court selected by mutual agreement of the parties, and if
they cannot so agree within thirty (30) days after the Claim Date, the Referee
shall be promptly selected by the Presiding Judge of the Court (or his or her
representative). A request for appointment of a referee may be heard on an ex
parte or expedited basis, and the parties agree that irreparable harm would
result if ex parte relief is not granted. Pursuant to CCP § 170.6, each party
shall have one peremptory challenge to the referee selected by the Presiding
Judge of the Court (or his or her representative). The Referee shall be
appointed to sit as a temporary judge, with all of the powers of a temporary
judge, as authorized by law, and upon selection should take and subscribe to the
oath of office as provided for in Rule

14





--------------------------------------------------------------------------------




2.831 of the California Rules of Court (or any subsequently enacted Rule). The
parties agree that time is of the essence in conducting the reference
proceeding. Accordingly, the Referee shall (a) be requested to set the matter
for hearing within sixty (60) days after the date of selection of the Referee,
(b) try any and all issues of law or fact and report a statement of decision
upon them, if possible, within ninety (90) days of the Claim Date and (c) report
a statement of decision within twenty (20) days after the matter has been
submitted for decision. Any decision rendered by the Referee shall be final,
binding and conclusive, and judgment shall be entered pursuant to CCP §644 in
any court in the state of California having jurisdiction. Any party may apply
for a reference proceeding at any time after ten (10) days following the Claim
Date, by filing a petition for a hearing or trial. All discovery permitted by
this Agreement shall be completed no later than fifteen (15) days before the
first hearing date established by the Referee. The Referee may extend such
period if a party refuses to provide requested discovery for any reason
whatsoever, including, without limitation, legal objections raised to such
discovery or unavailability of a witness due to absence or illness. No party
shall be entitled to “priority” in conducting discovery. Depositions may be
taken by either party upon seven (7) days written notice, and request for
production or inspection of documents shall be responded to within ten (10) days
after service. All disputes relating to discovery which cannot be resolved by
the parties shall be submitted to the Referee whose decision shall be final and
binding upon the parties. Pending appointment of the Referee as provided herein,
the Court is empowered to issue temporary or provisional remedies, as
appropriate. Subject to the Referee’s power to require the losing party to pay
all fees and expenses, the fees and expenses of the Referee shall be borne
equally by the parties.
5.9.2    Except as expressly set forth in this Section 5.9, the Referee shall
determine the manner in which the reference proceeding is conducted including
the time and place of all hearings, the order of presentation of evidence, and
all other questions that arise with respect to the course of the reference
proceeding. All proceedings and hearings conducted before the Referee, except
for trial, shall be conducted without a court reporter except that when any
party so requests, a court reporter will be used at any hearing conducted before
the Referee. The party making such a request shall have the obligation to
arrange for and pay for the court reporter; provided, that if the other party
requests a transcript, then the costs of the court reporter shall be shared.
5.9.3    The Referee shall be required to determine all issues in accordance
with existing case law and the statutory laws of the state of California. The
rules of evidence applicable to proceedings at law in the state of California
shall be applicable to the reference proceeding. The Referee shall be empowered
to enter equitable as well as legal relief, to provide all temporary or
provisional remedies and to enter equitable orders that shall be binding upon
the parties. The Referee shall issue a single judgment at the close of the
reference proceeding which shall dispose of all of the claims of the parties
that are the subject of the reference. The parties hereto expressly reserve the
right to contest or appeal from the final judgment or any appealable order or
appealable judgment entered by the Referee. The parties hereto expressly reserve
the right to findings of fact, conclusions of laws, a written statement of
decision, and the right to move for a new trial or a different judgment, which
new trial, if granted, is also to be a reference proceeding under this
provision.
5.9.4    The Referee’s decision shall provide for payment by the losing party
(i.e., the party or parties against whom the decision is rendered) of the fees
and costs incurred in connection with

15





--------------------------------------------------------------------------------




said proceeding, as well as the outside attorneys’ fees and costs incurred by
the prevailing parties (i.e., all parties to the proceeding other than the
losing party).
5.9.5    If the enabling legislation which provides for appointment of a Referee
is repealed (and no successor statute is enacted), any dispute between the
parties that would otherwise be determined by the reference procedure herein
described shall be resolved and determined by arbitration. The arbitration shall
be conducted by a retired judge of the Court, in accordance with the California
Arbitration Act, §1280 through §1294.2 of the CCP as amended from time to time.
The limitations with respect to discovery as set forth hereinabove shall apply
to any such arbitration proceeding.
5.9.6    Nothing in this Section shall prejudice the right of any party to
obtain provisional relief or other equitable remedies as shall otherwise be
available judicially, pending reference of a dispute to a Referee as provided in
this Section.
5.9.7    THE PARTIES RECOGNIZE AND AGREE THAT ALL CLAIMS RESOLVED UNDER THIS
REFERENCE PROVISION WILL BE DECIDED BY A REFEREE AND NOT BY A JURY. AFTER
CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL OF ITS, HIS
OR HER OWN CHOICE, EACH PARTY KNOWINGLY AND VOLUNTARILY, AND FOR THE MUTUAL
BENEFIT OF ALL PARTIES, AGREES THAT THIS REFERENCE PROVISION WILL APPLY TO ANY
CLAIM BETWEEN OR AMONG THEM ARISING OUT OF, OR IN ANY WAY RELATED TO, THIS
AGREEMENT OR ANY OTHER AGREEMENT, DOCUMENT OR OTHER INSTRUMENT EXECUTED IN
CONNECTION HEREWITH.
5.10    Service of Process. Service of process in any reference or other
proceeding (including proceedings to judicially confirm any reference award) may
be made in the manner provided in Section 5.13 hereof and shall be deemed
effective as provided therein.
5.11    Waiver of Jury Trial. EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER AGREEMENT, DOCUMENT OR OTHER INSTRUMENT EXECUTED IN
CONNECTION HEREWITH (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION. ANY PARTY MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF ANY
PARTY HERETO TO THE WAIVER OF ITS RIGHTS TO TRIAL BY JURY.

16





--------------------------------------------------------------------------------




5.12    Headings. The article, section and paragraph headings contained in this
Agreement are for reference purposes only and will not affect in any way the
meaning or interpretation of this Agreement.
5.13    Notices. All notices, requests and demands to or upon any party hereto
shall be in writing and shall be delivered by hand, by nationally recognized
overnight courier (e.g., FedEx, UPS or DHL), by facsimile, or by electronic
transmission in Portable Document Format (“PDF”) (or, with respect to an
approval or consent, by electronic transmission without an attachment being
required), and shall be deemed to have been received by the party to which sent
(a) on the day of delivery if delivered by hand, or one (1) Business Day after
being sent by facsimile (with confirmation of successful transmission issued by
sender’s facsimile machine) or by electronic transmission (provided that no
subsequent delivery failure notification is issued by the sender’s email
system), or one (1) Business Day after being sent by nationally recognized
overnight courier or (b) on such later date if the recipient gives verifiable
proof of receipt on such later date, and shall be addressed to the parties
hereto, as the case may be, at their respective addresses. The addresses of the
parties hereto (until notice of a change thereof is served as provided in this
Section) shall be as follows:
If to the Master Servicer, to:
WWE Studios, Inc.
12424 Wilshire Blvd.
Suite 1400
Los Angeles, CA 90025
Attention: Brad Buchanan
Email: bradley.buchanan@wwecorp.com


If to WWESF:
WWE Studios Finance Corp.
12424 Wilshire Blvd.
Suite 1400
Los Angeles, CA 90025
Attention: Brad Buchanan
Email: bradley.buchanan@wwecorp.com


with a courtesy copy of any default notice or any notice under Section 4.2.2 or
Section 5.7.4 hereof that is given to WWESF hereunder (until the Termination
Date until the Termination Date under the Credit Agreement has occurred) to:


Bank of America, N.A.
Agency Management
Mail Code: WA3-132-01-01
Houghton Banking Center
10623 NE 68th Street

17





--------------------------------------------------------------------------------




Kirkland, WA 98033
Attention: Tiffany Shin
Fax No.: 415-343-0561
Email: tiffany.shin@baml.com


and to:


Latham & Watkins LLP
10250 Constellation Boulevard, Suite 300
Los Angeles, CA 90067
Attention: Christopher Brearton and Kenneth Deutsch
Email: chris.brearton@lw.com; ken.deutsch@lw.com


“Business Day” means any day that is not a Saturday, Sunday, or a day on which
banks in Los Angeles, California are required or permitted to be closed.
5.14    Amendments. Neither this Agreement, nor any terms hereof, may be
amended, supplemented, modified or terminated except in a writing signed by the
Master Servicer and WWESF and, until the Termination Date under the Credit
Agreement has occurred, subject to the prior written consent of the
Administrative Agent (which consent shall not unreasonably be withheld).
5.15    Counterparts. This Agreement may be executed in one or more
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute one and the same
instrument, respectively. Delivery of an executed counterpart of this Agreement
by facsimile or by electronic transmission in PDF format shall be equally
effective as delivery of a manually executed counterpart thereof.
5.16    Relationship of the Parties. Nothing herein shall create any
association, partnership, joint venture, fiduciary or agency relationship
between or among the parties.
5.17    Nonpetition. Notwithstanding any prior termination of this Agreement,
the Master Servicer shall not, prior to the date which is one (1) year and one
(1) day after the termination of this Agreement, acquiesce, petition or
otherwise invoke or cause WWESF or any of its subsidiaries to invoke the process
of any court or government authority for the purpose of commencing or sustaining
a case against any such Person under any Federal or state bankruptcy, insolvency
or similar law or appointing a receiver, liquidator, assignee, trustee,
custodian, sequestrator or other similar official of any such Person or any
substantial part of the property of any such Person, or ordering the winding up
or liquidation of the affairs of any such Person.
5.18    Subordination. Until the Termination Date under the Credit Agreement has
occurred, the Master Servicer shall subordinate any claims against any Service
Entity that is a Credit Party arising hereunder to all claims of the Secured
Parties against the Credit Parties arising under any of the Loan Documents.
[Signature Pages Follow]

18





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties has caused this Agreement to be duly
executed on its behalf buy its duly authorized representative as of the date
first written above.
 
 
 
WWE STUDIOS INC.
 
 
By:
/s/ GEORGE A. BARRIOS
 
 
Name:
George A. Barrios
 
 
Title:
Chief Strategy and Financial Officer
 








Signature Page to Master Services Agreement

--------------------------------------------------------------------------------




 
 
 
WWE STUDIOS FINANCE CORP.
 
 
By:
/s/ GEORGE A. BARRIOS
 
 
Name:
George A. Barrios
 
 
Title:
Chief Strategy and Financial Officer
 








Signature Page to Master Services Agreement

--------------------------------------------------------------------------------




EXHIBIT A


INSTRUMENT OF TRANSFER


[______________] ([collectively,] “Assignor”) hereby irrevocably sells,
transfers assigns, sets over and otherwise conveys to [______________]1
(“Assignee”) in perpetuity all of Assignor’s respective right, title and
interest throughout the universe (whether now owned or hereafter acquired or
created) in and to the [motion picture / [_____] season of the television
series] tentatively entitled “________________________” (by whatever name such
[motion picture / television series] has been, is now or may hereafter become
known, the “Transferred Product”) including, without limitation, all of
Assignor’s respective right, title and interest in, to and under each agreement
described on Schedule 1 attached hereto (provided that, with respect to the
agreement(s) described under item(s) [____] of Schedule 1 attached hereto,
solely to the extent that such agreement(s) relate(s) to the Transferred
Product). Reference is made to that certain Master Services Agreement, dated as
of [__________], 20[___], between WWE Studios, Inc. and [WWE Studios Finance
Corp.][Assignee] (as such agreement may be amended, modified or supplemented
from time to time, the “Master Services Agreement”). The foregoing assigned
assets are collectively referred to herein as the “Transferred Assets”.
Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to such terms in the Master Services Agreement.


Assignee shall be empowered to bring, prosecute, defend and appear in suits,
actions and proceedings of any nature, concerning any copyright in and to the
Transferred Product, or any infringement of such copyright or violation of any
of the rights conveyed to Assignee herein. Any recovery of damages, penalties,
costs or otherwise arising by reason of infringement of any such copyright(s) or
violation of the rights transferred to Assignee herein has been assigned, and
shall be paid, to Assignee.


As of the date hereof, all filings (including any applicable filings with the
United States Copyright Office) necessary in the United States for Assignor to
convey to Assignee an ownership interest (including by way of license) in the
Transferred Assets have been duly executed and delivered to Assignee.


Assignee hereby assumes, and agrees to fully and timely perform, all Assumed
Obligations in respect of the Transferred Assets.


Assignor and Assignee hereby agree to duly execute such further documents as the
parties may deem necessary or desirable to effectuate the purpose and intent of
this Instrument of Transfer.


Assignor’s remedies under this Instrument of Transfer shall be limited to the
right to obtain damages, if any, in an action at law and Assignor hereby waives
any rights or remedies in equity, including, without limitation, the right to
terminate or rescind this Instrument of Transfer or any of
________________________
1 Insert applicable Credit Party.



1





--------------------------------------------------------------------------------




the rights granted to Assignee hereunder or to enjoin or restrain or otherwise
impair in any manner the advertising, promotion, distribution, exhibition or
exploitation of the Transferred Product, or any elements thereof, and/or any of
Assignee’s rights hereunder.
This Instrument of Transfer and the rights and obligations of the parties
hereunder shall be governed by, and construed and interpreted in accordance
with, the laws of the state of California without reference to its conflict or
choice of law principles.
This Instrument of Transfer may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall constitute an
original, but all of which when taken together shall constitute but one
contract. Delivery of an executed counterpart of this Instrument of Transfer by
facsimile or electronic mail transmission shall be effective as delivery of a
manually executed counterpart of this Instrument of Transfer.
This Instrument of Transfer is executed pursuant to and is subject to all the
terms and conditions of the Master Services Agreement, and Assignor hereby
certifies that all of the representations and warranties set forth in the Master
Services Agreement are true and correct as applied to the Transferred Product.




[Signature Pages Follow]



2





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Assignor has caused this Instrument of Transfer to be duly
executed on its behalf by its duly authorized representative as of
[_______________________].
[ASSIGNOR]





                            By:                     
Its:                    
 


[Signature Page to Instrument of Transfer]

--------------------------------------------------------------------------------




ACKNOWLEDGED AND AGREED TO BY:


[ASSIGNEE]




By:                     
Its:                     





[Signature Page to Instrument of Transfer]

--------------------------------------------------------------------------------




Schedule 1


Agreements




